
	
		II
		109th CONGRESS
		2d Session
		S. 3906
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2006
			Ms. Collins (for herself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapter 89 of title 5, United States Code, to
		  make individuals employed by the Roosevelt Campobello International Park
		  Commission eligible to obtain Federal health insurance.
	
	
		1.Health insurance
			Section 8901(1) of title 5, United States
			 Code, is amended—
				(1)in subparagraph
			 (H), by striking and at the end;
				(2)in subparagraph
			 (I), by inserting and after the semicolon; and
				(3)by inserting
			 before the matter following subparagraph (I) the following:
					
						(J)an individual who
				is employed by the Roosevelt Campobello International Park Commission and is a
				citizen of the United
				States,
						.
				
